ORDER

PER CURIAM.
Damon Hollins appeals his sentence following the jury’s verdict finding him guilty of two counts of second degree assault and two counts of armed criminal action. He was sentenced to three years on each count with sentences to run consecutively. In addition, Hollins appeals from the denial of his Rule 29.15 motion without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the basis for this order. The judgment is affirmed pursuant to Rules 30.25(b) and 84.16(b).